IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-52,671-13


                           EX PARTE MARLON TERRY, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR-2847-13-F(2) IN THE 332ND DISTRICT COURT
                            FROM HIDALGO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

marihuana and sentenced to ten years’ imprisonment.

        Applicant’s claim for pre-sentence jail time credit is dismissed. See Ex parte Florence, 319
S.W.3d 695 (Tex. Crim. App. 2010); Ex Parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).

        Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief on all of Applicant’s other claims.
                          2

Filed: October 19, 2016
Do not publish